DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddad (US 4,404,095).
With respect to claims 1 and 6, Haddad discloses a fluidic catalytic cracker reactor (see Haddad, Fig. 2) comprising: (a) a riser (102) having an outlet; (b) a separation chamber (112) having a top portion and a bottom portion, the riser outlet received in the top portion of the separation chamber (see Haddad, Fig. 2); (c) cyclones (118) in fluid communication with the separation chamber (112); (d) a baffle member (114) positioned proximate the bottom portion of the separation chamber (112); and (e) a catalyst bed positioned below the baffle member (114) (see Haddad, column 10, lines 51-54).  The reactor additionally comprises a vent tube (126).
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 2-5 and 7, Haddad does not disclose or otherwise suggest (a) wherein the bottom portion of the separation chamber includes a chamber window; or (b) an operating level of the catalyst bed; or (c) a vent tube extending from the catalyst bed through the baffle member and to the top portion of the separation chamber.  With respect to claims 8-12 and 18-20, Haddad does not disclose or otherwise suggest wherein the bottom portion of the separation chamber includes a chamber window.  With respect to claims 13-17, Haddad does not disclose or otherwise suggest an operating level of the catalyst bed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Rice (US 3,188,184) and Davis (US 3,928,172).  Rice and Davis both disclose fluidic catalytic cracking reactors having a riser with an outlet in a top portion of a separation chamber (see Rice, Fig. 1 and accompanying text) (see Davis, Figs. I and II and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771